— Per Curiam.
Appeal from an order of the Supreme Court (Cobb, J.), entered October 15, 1991 in Albany County, which, in a proceeding pursuant to Election Law § 16-102, dismissed petitioner’s application as untimely.
We affirm. Supreme Court properly dismissed the proceeding inasmuch as petitioner failed to commence it within the statutorily imposed time limitation (see, Election Law § 16-102 [2]). We reject petitioner’s argument that an extension was appropriate, given that petitioner was on notice of the circumstances giving rise to this proceeding several days before the expiration of the time to commence this proceeding (see, *1068Matter of Thompson v Wallace, 45 NY2d 803; Matter of Bruno v Peyser, 54 AD2d 591, affd 40 NY2d 827).
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.